Citation Nr: 1826838	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-37 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976, to include service in Thailand from July 1973 to October 1973 and again from April 1974 to December 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDINGS OF FACT

1.  The Veteran's record placed him at Royal Thai Air Force Base Korat from July 1973 to October 1973 and at Royal Thai Air Force Base U-Tapao from April 1974 to December 1974, and had work duties at or near the air base perimeter which subjected him to exposure to herbicide agents.

2.  The Veteran has a current diagnosis of Parkinson's disease.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, Parkinson's disease was incurred as a result of service.  38 U.S.C. §§ 1101, 1110, 1113, 1116, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The appeal decided herein has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

II. Service Connection for Parkinson's Disease

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

The question in this case is whether the Veteran is entitled to a presumption of exposure to herbicide agents, including Agent Orange, based on service in Thailand during the Vietnam era.  If so, service connection for his Parkinson's disease may be granted on the basis that Parkinson's disease is presumed to be the result of in-service herbicide agent exposure.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent if a listed chronic disease manifests to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a).  The presumption is rebuttable.  38 C.F.R. § 3.307(d).  Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.309(e). 

The diseases associated with herbicide exposure for purposes of the presumption include Parkinson's disease.  38 U.S.C. § 1116 (a)(2); 38 C.F.R. § 3.309 (e); see 78 Fed. Reg. 54763 (Sept. 6, 2013).  If the veteran was exposed to an herbicide agent (to include Agent Orange) during active service, Parkinson's disease shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 

In May 2010, VA published a Compensation & Pension (C&P) Service Bulletin that established "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin acknowledged that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.

In August 2015, the M21-1MR manual provisions relating to claimed herbicide exposure in Thailand were rescinded and replaced with new M21-1 provisions, and were thereafter subject to additional revision.  The current version of M21-1, Part IV., Subpart ii., Chapter 1., Section H., Topic 5., paragraph b., provides that for veterans who served during the Vietnam Era in the U.S. Air Force in Thailand at one of the listed Royal Thai Air Force Bases (RTAFBs), including Korat and U-Tapao, as a security policeman, security patrol dog handler, member of the security police squadron, or "otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, . . . concede herbicide exposure on a direct/facts-found basis."  (Emphasis added).  This allows for presumptive service connection of the diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).

Where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1041 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Evidence and Analysis

The Veteran seeks service connection for Parkinson's disease, attributing it to exposure to herbicides while stationed at Royal Thai Air Force Base (RTAFB) Korat from July 1973 to October 1973 and/or at RTAFB U-Tapao from April 1974 to December 1974.  The Veteran has asserted to both VA and private medical examiners that his Parkinson's disease is due to exposure to herbicide agents during active service in Thailand during the Vietnam era.  The Veteran specifically notes that he was billeted at a location called "Camp Friendship" while at RTAFB Korat which was on the base perimeter, and he also claims that his duties as a weapons maintenance airman and a bomb-loader required him to traverse to the munitions storage areas which were located up against the base perimeter.

Regarding the Veteran's Thailand service, his DD-214 indicates "344 days in SEA" (Southeast Asia), but it does not specify the bases or distinct dates.  His DD-214 does specify the Veteran's military occupational specialty within the U.S. Air Force as a Weapons Maintenance airman.  While the DD-214 does not specify the Veteran's temporary duty locations in Thailand, beyond the mention of southeast Asia service for 344 days, the Board notes the record contains service medical treatment notes that place the Veteran at both Korat and U-Tapao at the time he claims.  In addition, the Veteran has submitted copies of his temporary duty orders that indicate he and the rest of his unit were assigned to duties at those Thai bases during the time periods claimed.  In an October 2014 lay statement, the Veteran pointed out that while at Korat, his assigned barracks were at a location known as "Camp Friendship," which on maps and pictures supplied by the Veteran indicate it is adjoining the Korat base perimeter.  The Veteran also asserts that in his duties as a weapons maintenance airman, a "bomb loader," that he would go back and forth from the munitions storage areas that were located adjacent to the base perimeter to assemble and transport weapons to and from the flight line aircraft.  As part of his claim, the Veteran and his agent submitted photographs and base map excerpts of RTAFB showing the work areas, the munition storage areas near the perimeter, and the geographical position of "Camp Friendship" adjacent to the base perimeter.

The Board is cognizant that a Department of Defense report written in 1973, Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972, available to the public on the VA website at https://www.publichealth.va.gov/exposures/
agentorange/locations/thailand.asp, notes specifically regarding the Korat RTAFB that "Camp Friendship, an RTA (Royal Thai Army) fort and training center . . . , bordered Korat on another section of the perimeter."  See Project CHECO Report at p. 36.  (Emphasis added).

In addition, the Veteran obtained two statements from fellow Air Force servicemen who were with the Veteran at the same base, in the same unit, performing the same duties as weapons maintenance personnel.  Master Sergeant T. wrote that he was stationed with the Veteran, both at their home base back in Louisiana and when deployed to RTAFB Korat, Thailand, and that they were billeted at the barracks at "Camp Friendship" on the base perimeter.  Master Sergeant T. also noted he worked with the Veteran in the weapons loading section, to include loading and unloading of all munitions and working at the ends of the runways adjacent to the base's perimeter.  In another buddy statement, Master Sergeant B. noted he was also from both the home station with the Veteran and was deployed to Thailand's RTAFB Korat with him.  Master Sergeant B. noted the "Camp Friendship" barracks was on the "Thai side" and that temporary duty personnel such as he and the Veteran who were billeted there had to make multiple passes through the perimeter checkpoints each day.

The Board finds the statements of the Veteran and his fellow servicemen to be competent and credible as they are consistent with each other and the evidence of record.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The photographs and maps submitted by the Veteran, along with the corroborating statements from the Project CHECO report and the buddy statements, all tend to corroborate the Veteran's claim.  The Board has no reason to doubt the veracity of their statements.  Therefore, the Board finds that the Veteran his fellow service members have competently and credibly reported that the claimant's duties and barracks location brought him near the base perimeter, satisfying the guidance found in the M21-1MR: "near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence." (Emphasis added).  On this evidence, and utilizing the benefit of the doubt doctrine outlined in Gilbert, the Board concedes herbicide exposure on a facts-found basis and consistent with the policy outlined in M21-1MR IV.ii.1.H.5.b.

The Board thus finds that Veteran served at RTAFBs Korat and U-Tapao during the time he claims and is therefore considered to have been exposed to herbicide agents for the purposes of VA laws and regulations.  The Board thus concedes exposure to herbicide agents.  See 38 U.S.C. § 1116; 38 C.F.R. § § 3.307(a), 3.309(e).

VA and private treatment records show that the Veteran has been diagnosed with and currently suffers from compensably disabling Parkinson's disease. The Veteran's service treatment records are silent throughout for any mention of any Parkinson's disease or neurological issues or conditions during his active service from May 1972 to May 1976.  However, the Veteran has submitted private treatment records that he has been diagnosed with Parkinson's disease since 2001, and that the disease has worsened to the point where a deep brain stimulator was surgically installed in 2009 in an attempt to mitigate progressively worsening symptoms.

The Veteran received a VA examination to participate in VA's Agent Orange Registry program in August 2012.  While the examiner noted this was a limited examination, he also noted that the Veteran showed signs of Parkinson's disease.  This VA examiner also noted the Veteran had possible exposure to Agent Orange based on his service in Thailand in 1973 and 1974, was possibly exposed while serving in recently sprayed areas, and also the Veteran possibly ate food or drink that could have been sprayed with Agent Orange.  No opinion as to service connection was provided.

The Veteran received a VA examination for his Parkinson's disease in June 2013.  The VA examiner diagnosed Parkinson's disease, also known as paralysis agitans in VA regulations, with an initial onset in 2001.  See 38 C.F.R. § 4.124a, Diagnostic Code 8004 (providing a 30 percent minimum rating for a diagnosis of paralysis agitans, or Parkinson's disease).  Because the Veteran has received diagnoses of Parkinson's disease by both VA and private medical examiners, and the appropriate Diagnostic Code reflects a minimum rating of 30 percent, the Board is satisfied that the Veteran has met the legal requirement that a claimant is presumed to have been exposed to an herbicide agent if a listed chronic disease manifests to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a).  See 38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).

The Board finds that the evidence for the Veteran's assertions that he had in-country service in Thailand during the Vietnam era in or near the perimeter areas is at least in equipoise.  There is no evidence to the negative, nor is there is any evidence that reduces the Veteran's credibility.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102. 

Therefore, as the Veteran was present at or near the base perimeters of RTAFB Korat, as a minimum, during the relevant timeframe and under the relevant circumstances, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  In addition, he has been shown to have Parkinson's disease which has manifested to a compensable degree, and VA has found that there is a link between herbicide exposure and Parkinson's disease.  As such, service connection for Parkinson's disease is granted.  38 U.S.C. §§ 1110, 1116, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.



ORDER

Entitlement to service connection for Parkinson's disease is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


